Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 10/7/2021 has been entered.  Claims 11 and 12 were amended.  New claims 33-36 were added. Claims 11-36 are pending.  Claims 11-13, 18-21 and 33-36 are under examination.  Claims 14-17 and 22-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups.

Response to Amendment
The declaration under 37 CFR 1.132 filed 10/7/2021 is insufficient to overcome the rejection of claims 11 and 12 based upon Allen et al. (US 6,312,709; November 6, 2001) as set forth in the last Office action because:  Applicant has failed to show that the seaweed extract of Allen comprise 20-60% alginate.  Furthermore, the evidence fails to specify the amounts of the alginate present in various species of brown algae.  Since Allen teach that the extract comprises the claimed range of dry matter and fails to specify the range of alginate, the natural product would be expected to have similar properties.  It should be noted in the proposed amendment to claim 11 that the extract is not produced by a process including a hydrolysis step has not been amended into the claim as implied by Applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Allen et al. (US 6,312,709; November 6, 2001).
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose.
Allen et al. disclose seaweed extract from Ascophyllum nodosum which has a pH of 10-10.5 and which comprises 6.5% maximum moisture, 45-55% organic matter, 45-55% ash (minerals) and alginic acid (page 5, lines 17-45).  

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claim has been amended to specify wherein said extract is not produced by a process including a basic hydrolysis step in the presence of a reducing agent and elevated temperature.  Therefore, Applicant argues that the extract is obtained from a different process.  The Examiner is not persuaded by this argument because the claims have not been amended to include the process limitation.  Furthermore, the evidence used to support the limitation is not convincing for the claimed algae species.  MPEP 2112.01 states where the claimed and In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-13, 18-21 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katzen et al. (US 2005/0048080; published March 3, 2005) view of Cho et al. (US 2011/0020881; published January 27, 2011).
Applicant’s Invention
Applicant claims a concentrated algal extract comprising dry matter of between 6-100% and 0-5% by weight alginate and cellulose. (claim 11)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Katzen teaches a process for treating sea algae (abstract).  The process lowers the mineral ash content by digesting the components of seaweed of Fucus, Ascophyllium nodosum and Laminaria in alkali [0018].  The pH of the seaweed solution is preferably 2.5-3.5 and the ash content is reduced from 25-40% by weight to about 5 to 15% by weight [0045-46].  The reduction causes the residual protein content (dry matter) to range from 11-12% by weight [0052].  For brown algae, the dry matter comprises protein content of about 5-11% by weight and the fiber content is about 32-50% by weight [0082].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Katzen does not teach that the extract comprises alginate and cellulose and more preferably 1-4% alginate or 2-3% alginate.  It is for this reason that Cho et al. is joined.
Cho et al. teach methods of producing biofuel from brown algae by saccharification, wherein polysaccharides are hydrolyzed (abstract).  Brown algae include Laminaria, Sargassum and Ecklonia species, but are not limited 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Katzen and Cho et al. both teach methods of obtaining extracts from brown algae.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Katzen and Cho et al. to obtain the amount of polysaccharides to 2-3% by weight via saccharification with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Katzen and Cho et al. and contemplate that the amount of alginate to 2-3% by weight of the extract can be obtained by saccharification because Cho et al. teaches that brown algae are high in alginates and adding alginase aids in producing biofuels.  

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicant argues that Katzen teach that the soluble fiber portion of the algae accounts for 32-50% of dry matter and therefore a large amount of fiber, such as alginate and cellulose is still present in the formulation.  The Examiner is not persuaded by this argument because there is no evidence of record to show that the brown algae contains large amounts of alginate and celluloses.  Cho teaches an enzyme which degrades alginate in brown algae biomass [0073].  Therefore, one of ordinary skill would have been motivated to combine the teachings of Katzen and Cho to reduce the amount of cellulose and alginate and obtain the amount of alginate to the claimed range with a reasonable expectation of success. Applicant further argues Cho does not discuss an extract with reduced amount of alginate and cellulose.  The Examiner is not persuaded by this argument because Cho teach formulations that only contain 1% sodium alginate w/v [0046-48].  Therefore, it would have been routine to optimize the amounts of alginate and cellulose in algal extracts to improve properties of the final formulations because adjusting the 

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN

Art Unit 1617



                                                                                                                                                                                                        /JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617